Mr. Henry Wade              Opinion No. WW-921
District Attorney
D&e;   Cpoun;               Re:   Two questions on ColleCtiOn
      *                           of taxes under Art. 7297,
                                  R.C.S. 192.5.
Dear Mr. Wade:
      You ask the opinion of this office on two questions:

      1)   Whether Art. 7297, R.C.S. 1925, applies to
           all delinquent personal property taxes or
           only to such taxes on personal property
           as are back-assessed under authority of
           thie article;

      2)   Whether suit for an amount less than
           twenty-five dollars for taxes due on
           personal property under this article Is
           prohibited by this article.
Arti$le 7297 r~eadaas follows:
            "The district or county attorney of the
     '.respeotlve counties of this State. by order
      of the commissioners court, shall institute
       suit In the name of the State for recovery
      of all money due the State and county as taxes
      due and unpaid on unrendered personal pro-
      perty; and in all suits where judgments are
       obtained under this law, the person owning
      the property on which there are taxes due
      the State and county shall be liable for all
       costs. The State and county shall be exempt
       from Tiabillty for any costs growing out of
       such action. All suits brought under this
       article for the recovery of taxes due on
       personal property shall be brought against
       the person or persons who owned the pro-
       perty at the time such property should have
       been listed or assessed for taxation. No
       suit shall be brought until after demand
       is made by the collector for taxes due, and
.   .,.,
.   .’ L.




            Mr. Henry Wade, Page 2      Opinion No. WW-921


                  no suit shall be brought for an amount less
                  than twenty-five dcll~rs. Sucl.SUitS   ifl3J
                  be brought for all taxes so due and unpaid
                  for which such delinquent tax payer may be
                  in arrears for and since the year 1886.”
            In answer to your first question:
                  We answer that Art. 7297 applies only to taxes due
            the State and county as taxes due and unpaid on unrendcred
            personal property, and which taxes have been back-aszcosed
            as authorized bv this article and other articles. tSee
            also the opinion of a prior Attorney General, Opinion No.
            O-5862, 1944.)
            In answer to your second question:
                  We answer that such a suit Is prohibited by this article.
                  We quote from two decisions of our Texas Supreme Court:
                       "If, therefore, the law makes the tax a
                  personal obligation of the taxpayer, it is
                  fairly within all the authorities that a right
                  to sue would exist In favor of the state or
                  municipal corporation entitled by statute to
                  exact payment of such taxes, unless another
                  remedy Is given. which'is exclusive in Its
                  character." City of Henrietta v. Eustis,
                  87 Tex. 14; 26 S.W. big (1894-). (The Court
                  held that the law does make ~the tax a per-
                  sonal obligation of the taxpayer.)
                       .that under Sections 13 and 15 of
                  Article VIII the legislature Is authorized
                  in Its discretion to provide for 'summary
                  sale' as the exclusive method or for judicial
                  sale as the exclusive method or for both
                  methods; . . .'I Duncan, Tax Collector v.
                  Gabler, 147 Tex. 229, 215 S.W.2d 155 (1948),
                  pFZgFi62.

            Both of these cases involved suits for taxes on land, but
            the law as therein Interpreted and applied is fully
            applicable to your question which involves suit for taxes
            on personal property. See also Mexla Independent School
            Mst. v. City of Mexla, 134 Tex. 95, 133 S.W.2d 118, (1939)
            at page 123.
Mr. Henry Wade, Page 3         Opinion No. WW-921

      In conformity to Sec. 15, Art. 8 of our Texas Constitution,
considered In the above cases, the Legislature has provided
for summary seizure and sale of personal property for taxes
                              7273, and others). This pro-
(R.C.S., articles 7266, 72'7'2,
cedure is available for collection of the personal property
taxes due under Article 7297, where the amount of such tax
is less than Twenty-five Dollars.

                       SUMMARY
            Under Article   7297,   R.C.S., 1925:
            1)   only state and county taxes on
                 personal property back assessed
                 may be collected;
            2)   taxes for less than $25.00 may
                 be collected by summary seizure
                 and sale but not by sult.
                                       Yours very truly,
                                       WILL WILSON
                                       Attorney General of Texas




                                           Assistant

WEA: jip

APPROVED:
OPINION COMMITTEE:
W. V. Geppert, Chairman

Ben M. Harrison
Phocion S..Park, III
W. 0. Shultz, II

FWBD    FOR THE ATTORNEY GENERAL
  : Houghton Brownlee